DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inflation orifice in the instrument panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 19, “when the when the” should be changed to --when the--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 2, “the inflated” should be changed to --an inflated--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In line 3, “the inflated” should be changed to --an inflated--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In line 2, “the plane” should be changed to --the horizontal plane--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 1, “the plane” should be changed to --the horizontal plane--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitations in claim 1 that involve an/the inflation orifice in an/the instrument panel are not described in the specification. The specification does not mention an inflation orifice in an instrument panel. Every recitation of an inflation orifice in the specification is with respect to an inflation orifice in an airbag, not an inflation orifice in an instrument panel. This rejection could be overcome by changing “configured to be mounted to an inflation orifice in an instrument panel of a vehicle, comprising” to --comprising:--in claim 1.
Claims 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the bulge" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In particular, it is unclear from the claim language whether “the bulge” recited in line 1 refers to the previously recited lateral bulge of the front wall or the previously recited lateral bulge of the circumferential wall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Schneider et al. (US 2005/0275201 A1). The claimed invention differs from the admitted prior art in that the claimed invention has a lateral bulge. Schneider teaches a front airbag having a lateral bulge 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag as in the admitted prior art with a lateral bulge, as taught by Schneider, in order to cover “at least a portion of an A-column of the vehicle” to provide protection “from an impact onto the A-. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Schneider et al. (US 2005/0275201 A1) as applied to claim 1 above, and further in view of Arunzulla et al. (DE 10 2015 004 973 A1). Arunzulla teaches a bulge on a side of a passenger front airbag that faces a vehicle interior (Figs. 1-24). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an invention based on the combined teachings of the admitted prior art and Schneider, as set forth above, with a bulge that faces a vehicle interior, according to the known technique taught by Arunzulla, in order to “laterally secure the head” (abstract; lines 10-36 of the translated description) on an interior-facing side. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 	
Response to Arguments
Applicant's arguments filed on May 18, 2021 have been fully considered but they are not persuasive.
Applicant argues that it would not be obvious to add a bulge as in Schneider to a passenger airbag as in the admitted prior art because a “typical” passenger airbag already 
 Applicant further argues that modifying the admitted prior art to include a bulge as taught by Schneider would not be obvious because “In deploying asymmetrical frontal airbags, a problem can arise in that the airbag can have the tendency to rotate during deployment, and the occupant could strike the bag before the bag has the chance to right itself through pressurization…The APA and Schneider do not appreciate the above airbag rotation problem. Therefore, unlike the passenger airbag 10 of the subject application, the APA and Schneider do not provide a solution for preventing the front airbag 100, as modified by the Examiner, from rotating during deployment.” Since a combination of the admitted prior art and Schneider as set forth above would result in the same structure as the claimed invention, the allegedly lacking properties or functions are presumed to be inherent to such a structure. MPEP §2112.01(I).
Applicant further argues:
Because neither the APA nor Schneider teaches or suggests a lateral bulge of a circumferential wall that is mirror-inverted relative to a lateral bulge of a front wall when the when the front wall and the circumferential wall overlie one another in an unassembled state of a front airbag, the combination of the APA and Schneider does not teach or suggest a lateral bulge of a circumferential wall that is mirror-inverted relative to a lateral bulge of a front wall when the when the front wall and the circumferential wall overlie one another in an unassembled state of a front airbag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/KEITH J FRISBY/Primary Examiner, Art Unit 3616